Case 2:18-cv-00171-RWS-RSP Document 513 Filed 05/18/20 Page 1 of 3 PageID #: 19346



                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION

       CXT SYSTEMS, INC.,

                                     Plaintiff,

       v.                                                                CASE NO. 2:18-CV-00171-RWS
                                                                         LEAD CASE
       ACADEMY, LTD., d/b/a ACADEMY
       SPORTS + OUTDOORS,
                                                                           JURY TRIAL DEMANDED
                                     Defendant.



       CXT SYSTEMS, INC.,

                                     Plaintiff,                          CASE NO. 2:18-CV-00233-RWS

       v.                                                                  JURY TRIAL DEMANDED

       J. C. PENNEY COMPANY, INC.,

                                      Defendant.




           NOTICE OF SUGGESTION ON PENDENCY OF BANKRUPTCY FOR J. C.
        PENNEY COMPANY, INC., ET AL. AND AUTOMATIC STAY OF PROCEEDINGS

                PLEASE TAKE NOTICE that, on May 15, 2020, J. C. Penney Company, Inc. and certain

   of its subsidiaries and affiliates (collectively, the “Debtors”),1 filed voluntary petitions for relief

   under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy



   1        A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
            proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
            J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
            cases is 6501 Legacy Drive, Plano, Texas 75024.
Case 2:18-cv-00171-RWS-RSP Document 513 Filed 05/18/20 Page 2 of 3 PageID #: 19347



   Code”) in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy

   Court”). The Debtors’ chapter 11 cases are pending before the Honorable David R. Jones, United

   States Bankruptcy Judge, and the Debtors have requested joint administration under the lead case

   J. C. Penney Company, Inc., Case No. 20-20182 (DRJ) (collectively, the “Chapter 11 Cases”). A

   copy of the voluntary petition of the lead Debtor, J. C. Penney Company, Inc. is attached hereto

   as Exhibit A. A copy of the voluntary petition of Defendant, J. C. Penney Corporation, Inc. is

   attached hereto as Exhibit B.

           PLEASE TAKE FURTHER NOTICE that, pursuant to section 362(a) of the

   Bankruptcy Code, the Debtors’ filing of their respective voluntary petitions gives rise to a stay,

   applicable to all entities, of, among other things: (a) the commencement or continuation of any

   judicial, administrative, or other action or proceeding against the Debtors (i) that was or could have

   been commenced before the commencement of the Chapter 11 Cases or (ii) to recover a claim

   against the Debtors that arose before the commencement of the Chapter 11 Cases;

   (b) the enforcement against any of the Debtors or against any property of each of the Debtors’

   bankruptcy estates of a judgment obtained prior to the commencement of the Chapter 11 Cases;

   and (c) any act to obtain possession of property of or from any of the Debtors’ bankruptcy estates,

   or to exercise control over property of any of the Debtors’ bankruptcy estates.2 No order has been

   entered in the Chapter 11 Cases granting relief from the automatic stay.

           PLEASE TAKE FURTHER NOTICE that additional information regarding the status

   of the Debtors’ Chapter 11 Cases may be obtained by (i) reviewing, free of charge, the docket of

   the Debtors’ Chapter 11 Cases on the website of the Debtors’ claims and noticing


   2   Nothing herein shall constitute a waiver of the Debtors’ rights to assert any claims, counterclaims, defenses, rights
       of setoff or recoupment, or any other claims against any party to the above-captioned case. The Debtors expressly
       reserve all rights to contest any claims that may be asserted against the Debtors.
Case 2:18-cv-00171-RWS-RSP Document 513 Filed 05/18/20 Page 3 of 3 PageID #: 19348



   agent at https://cases.primeclerk.com/JCPenney, (ii) visiting the Bankruptcy Court’s website at

   http://www.txs.uscourts.gov/bankruptcy (PACER login and password required) in accordance

   with the procedures and fees set forth therein, or (iii) contacting any of the following proposed

   counsel for the Debtors: (a) Matthew D. Cavenaugh, Jackson Walker L.L.P., 1401 McKinney

   Street, Suite 1900, Houston, Texas 77010; or (b) Aparna Yenamandra, Rebecca Blake Chaikin,

   and Allyson Smith Weinhouse, Kirkland & Ellis LLP, 601 Lexington Ave, New York, New York

   10022, Telephone: (212) 446-4800.


   May 18, 2020                                Respectfully submitted,

                                               J. C. Penney Corporation, Inc.

                                               By:     /s/ Diane K. Lettelleir
                                                       Diane K. Lettelleir
                                                       Texas Bar No. 12241525
                                                       J. C. Penney Corporation, Inc.
                                                       6501 Legacy Drive (MS 1122)
                                                       Plano, Texas 75024
                                                       Tel: (972) 431-5012
                                                       Fax: (972) 531-5012
                                                       dlettell@jcp.com

                                               Attorney for J. C. Penney Corporation, Inc.




                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on May 18, 2020, all counsel of record who are
   deemed to have consented to electronic service are being served with this Notice of Suggestion on
   Pendency of Bankruptcy for J.C. Penney Company, Inc., et al. and Automatic Stay of Proceedings,
   via the Court’s CM/ECF system per Local Rule CV-5(a)(3)(A).



                                                          /s/ Diane K. Lettelleir
                                                       Diane K. Lettelleir
